                                          Case 3:20-cv-03412-WHO Document 13 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHELLE SHULTZ,
                                   7                                                           Case No. 20-cv-03412-WHO
                                                         Plaintiff,
                                   8
                                                  v.                                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                         PETICUB PHARMACY CORP,
                                  10                                                           Re: Dkt. No. 10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the Court that they have
                                  14
                                       agreed to a settlement with respect to the individual defendant.
                                  15
                                               IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings
                                  16
                                       scheduled in this matter are VACATED. The putative class allegations are dismissed without
                                  17
                                       prejudice. It is further ordered that if any party certifies to this Court, with proper notice to opposing
                                  18
                                       counsel within ninety (90) days from the date below, that settlement has not in fact occurred, this order
                                  19

                                  20   shall be vacated and this cause shall be restored to the calendar for further proceedings. IT IS SO

                                  21   ORDERED.

                                  22
                                       Dated: July 10, 2020
                                  23
                                                                                           ______________________________________
                                  24                                                       WILLIAM H. ORRICK
                                                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28
